Exhibit 10.5

 

ALCOA INC.

 

PERFORMANCE STOCK OPTION AWARD CERTIFICATE

 

Alcoa Inc. (the “Company”) has on [DATE] granted to

 

[NAME]

--------------------------------------------------------------------------------

   [EMPLOYEE ID NUMBER]


--------------------------------------------------------------------------------

(Name)

   (EMPLOYEE ID)

 

(“Participant”), the option to purchase [NUMBER] shares of common stock of the
Company at the option grant price of $[            ] per share, contingent on
achievement of corporate performance goals, based upon the following terms:

 

1. This performance stock option is granted under the provisions of the 2004
Alcoa Stock Incentive Plan, as last amended prior to the date above (the
“Plan”), and is subject to the provisions of the Plan and the applicable Terms
and Conditions for the grant (the “Governing Documents”).

 

2. This performance stock option grant vests, if at all, on [DATE or DATES], if
the Participant is still an active employee of the Company or any of its
controlled subsidiaries or affiliates, subject to the further provisions set
forth in the Governing Documents.

 

3. Contingent on achievement of specified corporate performance levels, this
certificate also represents a commitment by the Company to grant a stock award
to the Participant at the end of the performance period, as more fully described
in and subject to the provisions of the Governing Documents.

 

4. This performance stock option grant expires [NUMBER] years after the date of
the grant, unless earlier terminated under the terms of the Governing Documents.

 

Issued in Pittsburgh, Pennsylvania on the date set forth above.



--------------------------------------------------------------------------------

ALCOA INC.

 

TERMS AND CONDITIONS FOR PERFORMANCE STOCK OPTION AWARDS

 

Effective January 1, 2006

 

These terms and conditions are authorized by the Compensation and Benefits
Committee of the Board of Directors. They are deemed to be incorporated into and
form a part of every performance stock option awarded under the 2004 Alcoa Stock
Incentive Plan, as last amended prior to the grant (the “Plan”), on or after
January 1, 2006, unless the Award certificate relating to the grant provides
otherwise.

 

Terms that are defined in the Plan have the same meanings in these terms and
conditions, except that Alcoa or Company means Alcoa Inc. or any of its
controlled subsidiaries or affiliates.

 

General Terms and Conditions

 

1. Performance stock option awards are subject to the provisions of the Plan,
the provisions set forth in the Participant’s Award certificate relating to the
grant, and the provisions of these terms and conditions. A performance stock
option grant provides a Participant with an opportunity to earn from 0% to 200%
of the number of options (except as explained in the next sentence) indicated in
the Participant’s Award certificate relating to the grant based on Alcoa’s
return on capital (“ROC”) relative to the median return on capital of the
Company’s selected external comparator group during the performance period (the
first year of the three-year vesting period). If performance results in a payout
in excess of 100%, the additional payout will be made in the form of a stock
award grant instead of stock options, based on an exchange ratio of one stock
award for every four performance stock options. Such stock award would vest, in
whole, on the 3rd anniversary of the grant date of the performance stock options
to which they relate. A minimum earned award of 60% of the original grant will
be provided if the Company’s ROC meets or exceeds its cost of capital for the
performance period. Awards may be adjusted as deemed appropriate in the
Committee’s business judgment.

 

2. The grant price per share of a performance stock option is 100% of the fair
market value per share of Alcoa Inc. common stock (“Stock”) on the date of
grant, unless the Award certificate relating to the grant specifies a higher
grant price. The date of grant is the date selected by the Committee as the date
of grant or, if no date is selected, the date on which the performance stock
option is awarded.

 

1



--------------------------------------------------------------------------------

3. Except as provided in the following subsection of this paragraph, “fair
market value” per share of Stock on any given date is the mean of the high and
low trading prices per share of Stock on that date as reported on the New York
Stock Exchange or other stock exchange on which the Stock then principally
trades. If the New York Stock Exchange or such other exchange is not open for
business on the date fair market value is being determined, the mean of the high
and low trading prices as reported for the next preceding day on which that
exchange was open for business will be used.

 

  •   The fair market value per share on the exercise date of a performance
stock option is the price at which shares that were or will be issued to the
Participant in connection with the option exercise are sold by the Participant
on the exercise date in the open market. This subsection has no application if
the Participant is not selling shares in the open market on the option exercise
date.

 

Vesting and Exercisability

 

4. The exact amount of options or stock awards to be received under this
performance stock option grant will be determined no later than 18 months after
the grant date and such determination will made in accordance with the following
schedule:

 

Alcoa’s ROC as a

Percentage of Median

ROC for the

Comparator Group

--------------------------------------------------------------------------------

   Performance Stock
Option Payout %
(Payouts are
prorated
between levels)


--------------------------------------------------------------------------------

50%    0.0% 60%    20.0% 70%    40.0% 80%    60.0% 90%    80.0% 100%    100.0%
110%    120.0% 120%    140.0% 130%    160.0% 140%    180.0% 150%+    200.0%

 

A minimum earned award of 60% of the original grant will be provided if the
Company’s ROC meets or exceeds its cost of capital for the performance period.
If performance results in a payout in excess of 100%, the additional payout will
be

 

2



--------------------------------------------------------------------------------

made in the form of a new stock award grant (to be evidenced by a stock award
certificate to be issued to the Participant at the time of grant), based on an
exchange ratio of one stock award for every four performance stock options. Such
stock award would vest, in whole, on the 3rd anniversary of the grant date of
the performance stock options to which they relate. If performance results in a
payout below 100%, the number of performance stock options below the
earned/actual payout percentage will be automatically canceled.

 

Illustration of Payout Based on Performance

--------------------------------------------------------------------------------

  

Performance

Stock Options

--------------------------------------------------------------------------------

  

Stock

Awards

--------------------------------------------------------------------------------

     

Initial Grant

   17,000    —  

Actual Payout

         

80% of Payout

   13,600    —  

100% of Payout

   17,000    —  

120% of Payout

   17,000    850

 

5. As a condition to exercise of a performance stock option award, a Participant
must remain an Alcoa employee actively at work until the date the performance
stock option vests. If a performance stock option vests as to some but not all
shares covered by the performance stock option, the Participant must be an
active employee on the date the relevant portion of the performance stock option
vests. Except as provided below, if the Participant’s employment with Alcoa
terminates prior to the vesting date of the performance stock option (or
relevant performance stock option portion), the performance stock option (or
relevant performance stock option portion) is forfeited and is automatically
canceled.

 

  •   A performance stock option vests 14 months after the grant date as to
one-third of the options granted, two years after the grant date as to one-third
of the options granted, and three years from the grant date as to one-third of
the options granted, unless the Committee specifies a different vesting period
with respect to all or a portion of the shares subject to the option. The Award
certificate relating to the grant sets forth the vesting provisions that are
applicable to that grant.

 

6. The following are exceptions to the vesting rules:

 

  •   A performance stock option held by a Participant who dies while an
employee vests immediately but can be exercised by a legal representative or
beneficiary only in accordance with the original vesting schedule.

 

  •   A performance stock option vests and becomes exercisable immediately upon
certain Change in Control events described in the Plan.

 

3



--------------------------------------------------------------------------------

  •   A performance stock option held by a Participant who retires under a
Company, subsidiary or government retirement plan at least 6 months after the
grant date is not forfeited. Such performance stock option vests in accordance
with the original vesting schedule of the grant.

 

7. No performance stock option may be exercised after its stated termination
date or prior to the date it vests or, in the case of death or retirement, the
date it would have vested in accordance with its original vesting schedule.

 

8. Vested performance stock options that were issued under the Plan and are held
by Participants who, at least six months after the grant date, retire under a
Company, subsidiary or government retirement plan in which the Participant is
eligible for immediate payment of a retirement benefit will be exercisable for
the remaining stated terms of the performance stock options (after the
expiration of any original vesting schedule periods applicable to such options)
or, if the Participant dies after retiring, 5 years from the date of the
Participant’s death, whichever occurs first.

 

9. Performance stock options held by a Participant who dies while in the employ
of Alcoa may be exercised by the Participant’s legal representative or
beneficiary beginning after the expiration of any stated period of vesting
applicable to such performance stock options and ending 5 years after the
Participant’s death, but not later than the expiration date of the performance
stock option.

 

10. Vested, exercisable performance stock options held by a Participant whose
employment with the Company terminates (other than as a result of the
Participant’s retirement, death, or as provided in paragraph 11 below) may be
exercised only within a period of 90 days after the date of employment
termination, but not later than the expiration date of the performance stock
option.

 

11.

As determined at the Company CEO’s discretion, if (a) the Company identifies a
Participant to be terminated from employment with the Company or a subsidiary of
the Company as a result of a divestiture of a business or a portion of a
business and (b) the Participant becomes an employee of (or is leased or
seconded to) the entity acquiring the business on the date of the closing, or
the Participant is not offered employment with the entity acquiring the business
and is terminated by the Company or a subsidiary of the Company within 90 days
of the closing of the sale, then vested, exercisable performance stock options
held

 

4



--------------------------------------------------------------------------------

 

by such Participant on the date of the closing may be exercised within a period
of two years from the date the Participant’s employment with the Company or a
subsidiary of the Company is terminated, but not later than the expiration date
of the performance stock option. For purposes of this paragraph, employment by
“the entity acquiring the business” includes employment by a subsidiary or
affiliate of the entity acquiring the business; and “divestiture of a business”
means the sale of assets or stock resulting in the sale of a going concern.
“Divestiture of a business” does not include a plant shut down or other
termination of a business.

 

Performance Stock Option Exercise

 

12. A vested, exercisable performance stock option is exercised when a
notification of exercise, signed or delivered by the Participant, is received by
the Plan’s administrator.

 

Payment of Exercise Price and Withholding Taxes

 

13. Payment in full of the purchase price of a performance stock option is due
on the exercise date. Payment of the option purchase price may be made:

 

  •   in cash (including a “broker-assisted cash exercise” described in the next
paragraph); or

 

  •   by the delivery or presentation to the Company of shares of Stock that
have been owned by the Participant for the Minimum Holding Period (as defined
below) and that have an aggregate fair market value on the date of exercise,
which, together with any cash payment, equals or exceeds the performance stock
option purchase price.

 

14. A Participant may elect to pay the cash purchase price of the performance
stock option through a “broker-assisted cash exercise,” using a broker
reasonably acceptable to the Company. On or prior to the exercise date, the
Participant must deliver to the Company the Participant’s instruction directing
and obligating the broker to (a) sell shares of Stock (or a sufficient portion
of the shares) acquired upon exercise of the performance stock option and
(b) remit to the Company a sufficient portion of the sale proceeds to pay the
entire purchase price and any tax withholding resulting from the exercise. Such
proceeds are due not later than the third trading day after the exercise date.

 

5



--------------------------------------------------------------------------------

15. Shares of Stock owned by a Participant include (a) those registered in the
Participant’s name (or registered jointly with another person), (b) those held
in a brokerage account owned by the Participant individually or jointly with
another person, and (c) those held in a trust, partnership, limited partnership
or other entity for the benefit of the Participant individually (or for the
benefit of the Participant jointly with another person). Notwithstanding the
foregoing, Shares of Stock owned by a Participant do not include shares held in
any qualified plan, IRA or similar tax deferred arrangement or shares that are
otherwise subject to potential accounting limitations regarding their use in
stock swap transactions. The Company may require verification or proof of
ownership or length of ownership of any shares delivered in payment of the
purchase price of a performance stock option.

 

16. The term “Minimum Holding Period” means 6 months or such other period, if
any, as qualifies as the measurement period for “mature shares” under applicable
generally accepted accounting principles. In calculating the number of shares
available for delivery to pay the purchase price of a performance stock option,
shares acquired upon exercise of a performance stock option (including any
shares delivered or exchanged to pay the purchase price thereof or withholding
taxes thereon) shall be disregarded until expiration of the Minimum Holding
Period after exercise.

 

17. All taxes required to be withheld under applicable tax laws in connection
with a Participant’s receipt of Stock upon exercise of a performance stock
option must be paid over by the Participant, in cash, immediately upon advice,
unless the Participant complies with the following paragraphs regarding payment
using shares of Stock.

 

18. A Participant may satisfy his or her obligation to pay required United
States’ federal, state or local withholding taxes due upon such exercise by
having Alcoa withhold from the shares of Stock to be issued upon the exercise
that number of shares whose fair market value on the exercise date equals the
withholding amount to be paid. Withholding taxes include applicable income
taxes, federal and state unemployment compensation taxes and FICA/FUTA taxes.

 

19. The amount of taxes that may be paid by a Participant using shares of Stock
retained from the performance stock option exercise will be determined by
applying the minimum rates required by applicable tax regulations.

 

20. The election to use Stock to satisfy a Participant’s withholding obligation
must be made, in writing, not later than at the time of exercise of the
performance stock option.

 

6



--------------------------------------------------------------------------------

Reload Options

 

21. No performance stock option grants will include a reload feature.

 

Beneficiaries

 

22. Participants will be entitled to designate one or more beneficiaries to
receive all performance stock option awards that are unexercised at the time of
the Participant’s death. All beneficiary designations will be on a beneficiary
designation form approved for the Plan. Copies of the form are available from
the Plan’s administrator.

 

23. Beneficiary designations on an approved form will be effective at the time
received by the Plan’s administrator. A Participant may revoke a beneficiary
designation at any time by written notice to the Plan’s administrator or by
filing a new designation form. Any designation form previously filed by a
Participant will be automatically revoked and superseded by a later-filed form.

 

24. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.

 

25. On the beneficiary designation form, it is recommended that the
Participant’s signature be witnessed by two persons. However, no person named as
a beneficiary on the form should sign as a witness. If the Participant is
married at the time the beneficiary designation form is filed, then, unless the
Participant’s spouse is the sole beneficiary named on the form, it is
recommended that the spouse also sign. The spouse’s signature should be
notarized.

 

26. The failure of any Participant to obtain any recommended signature on the
form will not invalidate the beneficiary designation or prohibit Alcoa from
treating such designation as valid and effective. No beneficiary will acquire
any beneficial or other interest in any performance stock option award prior to
the death of the Participant who designated such beneficiary.

 

27. Unless the Participant indicates on the form that a named beneficiary is to
receive unexercised performance stock options only upon the prior death of
another named beneficiary, all beneficiaries designated on the form will be
entitled and required to join in the exercise of the performance stock option.
Unless otherwise indicated, all such beneficiaries will have an equal, undivided
interest in all such performance stock option awards.

 

7



--------------------------------------------------------------------------------

28. Should a beneficiary die after the Participant but before the performance
stock option is exercised, such beneficiary’s rights and interest in the
performance stock option award will be transferable by last will and testament
of the beneficiary or the laws of descent and distribution. A named beneficiary
who predeceases the Participant will obtain no rights or interest in a
performance stock option award, nor will any person claiming on behalf of such
individual. Unless otherwise specifically indicated by the Participant on the
form, beneficiaries designated by class (such as “children,” “grandchildren”
etc.) will be deemed to refer to the members of the class living at the time of
the Participant’s death, and all members of the class will be deemed to take
“per capita.”

 

Transferable Performance Stock Options

 

29. Only performance stock options that have been designated as performance
stock options which may be transferred by Participants to family members
(“transferable performance stock options”) will be transferable by Participants
during the term of the performance stock option, subject to and in accordance
with the provisions of the following paragraphs.

 

30. Transferable performance stock options may be transferred to one or more
immediate family members, individually or jointly. Immediate family members
shall be deemed to include the Participant’s spouse, parents, siblings,
children, grandchildren and the spouse of any parent, sibling, child or
grandchild, in each case determined at the effective time of transfer. A trust,
each of whose beneficiaries is the Participant or an immediate family member,
will be deemed to be a family member for purposes of these rules.

 

31. A transfer shall be effective on the date written notice thereof, on a form
approved for this purpose, is received by the Plan’s administrator. As a
condition to transfer, the Participant shall agree to remain responsible to pay
in cash the applicable taxes due upon exercise of the performance stock option
by the transferee. The Participant or the Participant’s estate will be required
to provide sufficient evidence of ability to pay such taxes upon the Company’s
request.

 

32.

A transfer shall be irrevocable; no subsequent transfer by the transferee shall
be effective. Notwithstanding the foregoing, a transferee shall be entitled to
designate a beneficiary in accordance with the provisions of paragraphs 22-28
above. Except where a beneficiary has been designated, in the event of death of
the transferee prior to performance stock option exercise, the transferee’s

 

8



--------------------------------------------------------------------------------

 

performance stock option will be transferable by last will and testament of the
beneficiary or the laws of descent and distribution.

 

33. Except as modified by the provisions of paragraphs 29-32, all terms
applicable to performance stock option exercises by Participants are applicable
to exercises by transferees. The Plan’s administrator may make and publish
additional rules applicable to exercises by transferees not inconsistent with
these provisions.

 

2004 ASIP PERFORMANCE STOCK OPTION TERMS AND CONDITIONS (JANUARY 2006)

 

9